As filed with the Securities and Exchange Commission on November 16, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Parke Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 65-1241959 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 Delsea Drive, Washington Township, New Jersey (Address of principal executive offices) (Zip Code) Parke Bancorp, Inc. 2015 Equity Incentive Plan (Full Title of the Plan) Vito S. Pantilione President and Chief Executive Officer 601 Delsea Drive Washington Township, New Jersey 08080 (856) 256-2500 (Name, address and telephone number, including area code, of agent for service) Copies to: John J. Spidi, Esq. Richard Fisch, Esq. Joan S. Guilfoyle, Esq. Jones Walker LLP 1227 25th Street, N.W. Suite 200 West Washington, D.C. 20037 (202) 434-4660 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [x] CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (3) Proposed Maximum Aggregate Offering Price (3) Amount of Registration Fee Common Stock, $0.10 par value per share 500,000 (2) Includes an indeterminate number of shares which may be necessary to adjust the number of additional shares of Common Stock reserved for issuance pursuant to the Parke Bancorp, Inc. 2015 Equity Incentive Plan (the “Plan”) and being registered herein, as the result of a stock split, stock dividend, reclassification, recapitalization, or similar adjustment(s) of the Common Stock. Consists of up to 450,000 shares which may be issued upon the exercise of stock options and 50,000 shares that may be issued upon the grant of restricted stock awards. Estimated solely for the purpose of calculating the registration fee and calculated pursuant to Rule 457(c) based on the average of the high and low prices for the Common Stock of the Registrant as reported on the NASDAQ Capital Market on November 12, 2015. This Registration Statement shall become effective automatically upon the date of filing, in accordance with Rule 462(a) under the Securities Act of 1933. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information and Item 2. Registrant Information and Employee Plan Annual Information * *The documents containing the information required by Part I of this Registration Statement will be sent or given to participants in the Plan as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”) and the introductory note to Part I of Form S-8. Such documents are not filed with the Securities and Exchange Commission (the “Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424, in reliance on Rule 428.These documents, and the documents incorporated by reference in the Registration Statement pursuant to Item 3 of Part II of this Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. Parke Bancorp, Inc. (the “Company”) is subject to the informational requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and, accordingly, files periodic reports and other information with the Commission. Reports, proxy statements and other information concerning the Company filed with the Commission may be inspected and copies may be obtained (at prescribed rates) from the Commission’s Public Reference Room, treet, N.E., Washington, D.C. 20549. The following documents filed by the Company are incorporated in this Registration Statement by reference (excluding any portion of these documents that has been furnished to and deemed not to be filed with the Commission): (a)The description of the Company’s securities contained in the Company’s Registration Statement on Form S-4, as filed with the Commission on January 31, 2005 (Registration No. 333-122406) and any amendment or report filed thereafter for the purposes of updating such description; (b)The Company’s Annual Report on Form 10-K for the year ended December 31, 2014, as filed with the Commission on March 20, 2015 (Registration No. 000-51338); (c)The Company’s Annual Report on Form 10-K/A as filed with the Commission on March 25, 2015. (d)The Company’s Current Reports on Form 8-K filed with the Commission on January 6, 2015, January 12, 2015, January 23, 2015, January 29, 2015, March 25, 2015, April 20, 2015, April 22, 2015, June 26, 2015, July 22, 2015, September 24, 2015, October 21, 2015 and October 30, 2015; (e)The Company’s Quarterly Report for the quarter ended March 31, 2015, filed with the Commission on May 15, 2015 (Registration No. 000-51338); (f)The Company’s Quarterly Report on Form 10-Q/A as filed with the Commission on May 27, 2015; (f)The Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2015 as filed with the Commission on August 14, 2015 (Registration No. 000-51338); and (g) The Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2015 as filed with the Commission on November 13, 2015 (Registration No. 000-51338). All documents subsequently filed by the Company pursuant to Sections 13(a), 13(c), 14, and 15(d) of the Exchange Act (excluding any portion of these documents that has been furnished to and deemed not to be filed with the Commission), prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4. Description of Securities. Not Applicable. Item 5. Interests of Named Experts and Counsel. Not Applicable. Item 6. Indemnification of Directors and Officers. The Company has authority under the New Jersey Business Corporation Act to indemnify its directors and officers to the extent provided in such statute.Article XVIII of the Certificate of Incorporation of the Company requires indemnification of directors, officers, employees or agents of the Company to the full extent permissible under New Jersey law either now or hereafter. In general, New Jersey law permits a New Jersey corporation to indemnify a corporate agent against his expenses and liabilities in connection with any proceeding involving the corporate agent by reason of his being or having been such a corporate agent, other than a proceeding by or in the right of the corporation, if (a) such corporate agent acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation; and (b) with respect to any criminal proceeding, such corporate agent had no reasonable cause to believe his conduct was unlawful. The provisions of the New Jersey Business Corporation Act that authorize indemnification do not eliminate the duty of care of a director or other corporate agent and, in appropriate circumstances, equitable remedies such as injunctive or other forms of nonmonetary relief will remain available under New Jersey law.In addition, each director will continue to be subject to liability for (a) violations of the criminal law, unless the director had reasonable cause to believe his conduct was lawful or had no reasonable cause to believe his conduct was unlawful, (b) deriving an improper personal benefit from a transaction, (c) voting for or assenting to an unlawful distribution, and (d) willful misconduct or a conscious disregard for the best interests of the Company in a proceeding by or in the right of the Company to procure a judgment in its favor or in a proceeding by or in the right of a shareholder.The statute does not affect a director’s responsibilities under any other law, such as the federal securities laws or state or federal environmental laws. Further, the Company may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the Company or is or was serving at the request of the Company as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity or arising out of his status as such, whether or not the Company would have the power to indemnify him against such liability under the provisions of the Articles. Item 7. Exemption From Registration Claimed. Not Applicable. Item 8. Exhibits. For a list of all exhibits filed or included as part of this Registration Statement, see “Index to Exhibits” at the end of this Registration Statement. Item 9. Undertakings. (a)The undersigned registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement; (i) To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement; (iii) To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement. provided however, that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if the registration statement is on Form S-8, and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the registration statement; That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b) The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the registrant’s annual report pursuant to section13(a) or section 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) The undersigned registrant hereby undertakes to deliver or cause to be delivered with the prospectus, to each person to whom the prospectus is sent or given, the latest annual report, to security holders that is incorporated by reference in the prospectus and furnished pursuant to and meeting the requirements of Rule 14a-3 or Rule 14c-3 under the Securities Exchange Act of 1934; and, where interim financial information required to be presented by Article 3 of Regulation S-X is not set forth in the prospectus, to deliver, or cause to be delivered to each person to whom the prospectus is sent or given, the latest quarterly report that is specifically incorporated by reference in the prospectus to provide such interim financial information. (d) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy expressed in the Act and will be governed by the final adjudication of such issue. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Washington Township of the State of New Jersey, on the 16th day of November, 2015. PARKE BANCORP, INC. By: /s/ Vito S. Pantilione Vito S. Pantilione President and Chief Executive Officer (Duly Authorized Representative) POWER OF ATTORNEY We, the undersigned directors and officers of Parke Bancorp, Inc., do hereby severally constitute and appoint Vito S. Pantilione as our true and lawful attorney and agent, to do any and all things and acts in our names in the capacities indicated below and to execute any and all instruments for us and in our names in the capacities indicated below which said Vito S. Pantilione may deem necessary or advisable to enable Parke Bancorp, Inc., to comply with the Securities Act of 1933, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission, in connection with the Registration Statement on Form S-8 relating to the registrant, including specifically, but not limited to, power and authority to sign, for any of us in our names in the capacities indicated below, the Registration Statement and any and all amendments (including post-effective amendments) thereto; and we hereby ratify and confirm all that said Vito S. Pantilione shall do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated as of the date indicated. /s/ Celestino R. Pennoni /s/ Vito S. Pantilione Celestino R. Pennoni Chairman of the Board and Director Vito S. Pantilione President, Chief Executive Officer and Director Date: November 16, 2015 Date: November 16, 2015 /s/ Fred G. Choate /s/ Daniel J. Dalton Fred G. Choate Director Daniel J. Dalton Director Date: November 16, 2015 Date: November 16, 2015 /s/ Arret F. Dobson Arret F. Dobson Director Anthony Jannetti Director Date: November 16, 2015 Date: November , 2015 Edward Infantolino Director Jeffrey H. Krippitz Director Date: November , 2015 Date: November , 2015 /s/ Jack C. Shepard, Jr. Jack C. Shepard, Jr. Director Ray H. Tresch Director Date: November 16, 2015 Date: November , 2015 /s John F. Hawkins John F. Hawkins Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Date: November 16, 2015 INDEX TO EXHIBITS Exhibit Description Form of Common Stock Certificate (1) Opinion as to legality Form of Stock Option Agreement Form of Restricted Stock Award Agreement Consent of Jones Walker LLP (included in their opinion filed as Exhibit 5.1) Consent of RSM US LLP Power of Attorney (included as part of signature page) (1)Incorporated herein by reference to Exhibit 4 to Form S-4, Registration Statement initially filed with the Commission on January 31, 2005, Registration No. 333-122406.
